Citation Nr: 1538257	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-27 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for prostate cancer.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had service from September 1957 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Additional disability of prostate cancer was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor is it an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of prostate cancer have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2013. The claim was last adjudicated in July 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case. All records of the VA treatment at issue in this claim have been obtained. The VA also obtained some records of private treatment for prostate cancer. The VA and private treatment records have been reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded a review of his claims file by a VA examiner, who provided an opinion with regard to whether the treatment he received by VA warranted a grant under the provisions of 38 U.S.C.A. § 1151. The VA physician reviewed the claims file, provided a thoroughly detailed history of the VA treatment received by the Veteran, and gave a definitive opinion on this matter that was supported by a stated rationale. The Board finds that it is an adequate opinion. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable. 38 U.S.C.A. § 1151 (2014).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (2015).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. See 38 C.F.R. § 3.361(c)(1)  (2015).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d) (2015). It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d) (2015).

Analysis

A January 2011 VA treatment record reflects the Veteran had a past medical history of BPH (benign prostatic hypertrophy). There was family history of prostate cancer (father). On digital rectal examination, enlarged prostate was demonstrated. It was non tender and there were no nodules. The assessment was BPH, stable on finasteride. It was indicated that PSA (prostate specific antigen) results were pending. January 2011 PSA results were 3.35 ng/mL (reference range: 0.0 - 4.0). It was documented that the Veteran's PSA results were normal or stable and only required periodic following. 

February 2012 PSA results were 4.40 ng/mL (reference range: 0.0 - 4.0). The Veteran was advised that his PSA was elevated and he was advised to contact a urology specialist. A March 2012 VA treatment record documents that the Veteran was prescribed a 3-week course of antibiotics for his elevated symptoms and then he was advised to undergo additional PSA testing.  April 2012 PSA results were 6.55 ng/mL (reference range 0.0 - 4.0). The Veteran was advised that his PSA remained elevated after treatment with antibiotics. He was referred to an urologist for further evaluation. 

A May 2012 private treatment record documents the Veteran's initial consult with the urologist. The urologist noted that the Veteran had an enlarged prostate since the 1980s and had been on finasteride for the past 15-20 years. The urologist noted the Veteran's family history of prostate cancer (father). Digital rectal examination showed the prostate was smooth, symmetric, nontender and non-boggy without nodules or masses. Seminal vesicles were symmetric without induration. The urologist discussed the treatment options for the elevated PSA and BPH. The Veteran underwent prostate biopsy in June 2012. The June 2012 private urology clinic note documents diagnoses of newly diagnosed adenocarcinoma of the prostate and BPH. Treatment plan included continuation of finasteride. The August 2012 private urology note reflects that finasteride use was to be discontinued. Subsequent August 2012 thoracic vertebra biopsy report indicates metastasis from the prostatic carcinoma to T-7.

In the October 2013 VA examination, the physician was asked to opine as to whether prescribed medication, finasteride, increased the risk of the Veteran's development of prostate cancer (i.e., was the Veteran's prostate cancer at least as likely as not caused by, worsened or resulted in additional disability due to: carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable).

The physician reported that studies showed that finasteride (5-alpha reductase inhibitors (5-ARIs) has been shown to reduce the overall incidence of prostate cancer, although an increase in the incidence of high-grade prostate cancers had been observed. However, finasteride (5-ARIs) was not approved for the prevention of prostate cancer.

The physician explained that finasteride did not cause or worsen prostate cancer. Rather, it affected the symptoms associated with prostate cancer and BPH. The physician observed that the Veteran had BPH for many years and began treatment for his BPH with finasteride in 2000. Additionally, the Veteran also had a family history of prostate cancer.

The physician noted that the Veteran received treatment at the VA for his BPH and he was appropriately followed with exams and laboratory studies. The physician concluded that VA physicians met the standard of care in this case. The Veteran's BPH was appropriately treated and followed and when he became symptomatic, he was appropriately referred. The physician noted that after the diagnosis of prostate cancer was rendered the Veteran's private physician continued treatment with finasteride. The physician reiterated that there was no evidence that finasteride causes or aggravates prostate cancer. Rather, finasteride treats symptoms associated with BPH and prostate cancer and with appropriate monitoring, as was done in the Veteran's case, it is appropriate to use. Accordingly, the VA physician opined that it was less likely that the Veteran's prostate cancer was caused by, worsened or resulted in additional disability due to: carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.

The threshold question in this case is whether additional disability (i.e., prostate cancer) was the result of VA treatment that was characterized by carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of VA prior to and in furnishing treatment, or was an event not reasonably foreseeable.

In this case, the Board finds that the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability of prostate cancer due to treatment by the VA must be denied. 

As thoroughly documented above, in October 2013, a VA physician opined that it was less likely that the Veteran's prostate cancer was caused by, worsened or resulted in additional disability due to: carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable. The physician explained that finasteride treats symptoms associated with BPH and prostate cancer and with appropriate monitoring, as was done in the Veteran's case, it is appropriate to use. In addition the physician noted that after the diagnosis of prostate cancer was rendered the Veteran's private physician continued treatment with finasteride. Ultimately, the physician concluded that VA physicians met the standard of care in this case.

The only evidence of record supporting the Veteran's claim is his general lay assertions. The Board accepts the Veteran's statements regarding his prostate cancer as competent and credible. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Regardless, the Board finds that the opinion of the VA physician in the October 2013 VA examination report to be more probative. The VA physician is a medical professional who reviewed the claims file, considered the reported history and contentions of the Veteran and used his medical expertise in reviewing the facts of this case in determining that additional disability of prostate cancer was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it an event not reasonably foreseeable.  

Thus, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for prostate cancer. There is no doubt to resolve. Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for prostate cancer is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


